___________

                                     No. 96-2561
                                     ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            *   Appeal from the United States
     v.                                     *   District Court for the
                                            *   Eastern District of Missouri.
Scipio M. Clark,                            *
                                            *            [UNPUBLISHED]
              Appellant.                    *


                                     ___________

                     Submitted:      October 10, 1996

                            Filed:   October 24, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Scipio Clark, an African-American, challenges the 120-month sentence
imposed by the district court1 after he pleaded guilty to possessing
cocaine base (crack) with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B), and to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g) and 924(a)(2).           We affirm.


     At issue is Clark's offense-level calculation, which was derived from
the penalty scheme set forth in section 841(b)(1), providing the same
penalties for given amounts of crack and 100 times greater amounts of
powder    cocaine.         Clark   argues   that   the   100-to-1   ratio   has   a
disproportionate adverse effect on African-Americans; Congress's rejection
of the Sentencing Commission's




     1
      The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
proposed   amendment   to   the   Sentencing   Guidelines--which   would   have
eliminated the 100-to-1 ratio and equalized the penalties for crack and
powder cocaine--evidences a discriminatory purpose on Congress's part in
maintaining the penalty scheme; and, thus, continued application of the
scheme violates his Fifth Amendment equal protection and due process
rights.


     We recently rejected similar arguments in United States v. Carter,
91 F.3d 1196, 1198-99 (8th Cir. 1996) (per curiam).       We deny the motions
Clark filed pro se on appeal.


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-